Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-8) in the reply filed on 01/22/2021 is acknowledged.

Status of Claims
The action is reply to the Application filed on October 3, 2018. Claims 1-17 are currently pending. Claims 9-17 are withdrawn. Claims 1-8 are being examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/3/2018, 10/30/2018, and 01/19/2021 have been received and considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a plurality of object carrier elements” in claim 1, line 1 and corresponding to the structural element 6 which the object carrier 3 receives a plurality of object carrier elements could, for example, be trays, stands, holders or the like as described in page 9, paragraph 003, ll. 1-8;
“a drive unit” in claim 1, line 7 and corresponding to the structural element 5 which turns the object carrier 3 in steps in successive cycles through a fixed angle of rotation as described in page 9, paragraph 002, ll. 1-5;
“a dog element” in claim 1, line 13 and corresponding to the structural element 10 which are pins that engage in recesses 13 in the object carrier elements 6 or are retracted from the recess. As a result, the object carrier elements 6 can be secured on the object carrier 3 as described in page 10, paragraph 004, ll. 1-7;
“a stationary retaining element “ in claim 1, line 18 and corresponding to the structural element 14 which act in the movement path of the object carrier elements such that the object carrier elements are held in place externally as described in page 11, paragraph 001, ll. 11-13;
“an actuation unit” in claim 1, line 21 and corresponding to the structural element 11 which actuate the retaining elements 14 during operations as described in page 11, paragraph 001, ll. 11-13;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of U.S. Patent No. 10,646,971. 
Claim 1 of the instant application is compared to claim 1 of US Patent No. 10,646,971.
Although the claim 1 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the transport device claim 1 of the U.S. Patent No. 10,646,971. The subject matter contained in the claims of the instant invention is broader than the subject matter in the claim of the Patent, which results in claim 1 of the Patent anticipating each of claim 1 of the instant invention. A comparison of the subject matter of claim 1 of the Patent with claim 1 of the instant application shows the following:

Instant Application: 16,090,923
US Patent No. 10,646,971
Transport device for transporting objects from work station to work station of a production facility, comprising
Transport device for transporting objects from work station to work station of a production facility, comprising
an object carrier on which a plurality of object carrier elements are arranged for placing down one or more objects, the object carrier being able to move in successive cycles in such a way that the object carrier elements can be 
rotatable about its central axis in successive cycles, and the object carrier elements being able to be transported from work station to work a circular movement path, and

drive unit for driving the object carrier,
characterized in that at least one object carrier element of the plurality of object carrier elements on the object carrier is arranged to be displaceable relative to the object carrier in the direction of the movement path on which the object carrier elements can be transported from work station to work station,
wherein at least one object carrier element of the plurality of object carrier elements is arranged on the object carrier so as to be displaceable relative to the object carrier in the direction of the movement path on which the object carrier elements can be transported from work station to work station,
the at least object carrier element is assigned a dog element that can move together with the object carrier and can move between an active state, in which relative movement between the object carrier element and object carrier is prevented, and an inactive state, in which relative movement between the object carrier element and object carrier is permitted, and
the at least one object carrier element is assigned at least one dog element which can move between an active state, in which relative movement between the at least one object carrier element and object carrier is prevented, and an inactive state, in which relative movement between the at least one object carrier element and object carrier is permitted,
the at least one object carrier element is assigned a stationary retaining element 
at least one stationary retaining 

a first actuator unit that actuates the at least one dog element and the at least one stationary retaining element and a control unit for the first actuator actuation unit are provided, the control unit is configured such that, in some cycles of the successive cycles, the at least one dog element assumes an active state and the at least one retaining element assumes an inactive state such that the at least one object carrier element is carried along by the object carrier and moved from work station to work station, and, in some cycles of the successive cycles, the at least one dog element assumes an inactive state and the at least one retaining element assumes an active state such that the at least one 

one or more second actuator units are arranged on the at least one object carrier element or on the plurality of object carrier elements, which units can move together with the at least one object carrier element or the plurality of object carrier elements.


Since the narrower subject matter of the Patent claim anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
Claim 5 of the instant application is compared to claim 9 of US Patent No. 10,646,971.
Although the claim 5 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the transport device claim 9 of the U.S. Patent No. 10,646,971. The subject matter contained in the claims of the instant invention is broader than the subject matter in the claim of the Patent, which results in claim 9 of the Patent anticipating each of claim 5 of the instant invention. A comparison of the subject matter of claim 9 of the Patent with claim 5 of the instant application shows the following:


US Patent No. 10,646,971
The transport device according to claim 1,
Transport device according to claim 1,
characterized in that the object carrier comprises a guide path in which the object carrier elements are guided in a freely movable manner.
wherein the object carrier comprises a circular guide path in which the at least one object carrier element is guided in a freely movable manner.


Since the narrower subject matter of the Patent claim anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
Claim 7 of the instant application is compared to claim 10 of US Patent No. 10,646,971.
Although the claim 7 at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recites substantially the same limitations of the transport device claim 10 of the U.S. Patent No. 10,646,971. The subject matter contained in the claims of the instant invention is broader than the subject matter in the claim of the Patent, which results in claim 10 of the Patent anticipating each of claim 7 of the instant invention. A comparison of the subject matter of claim 10 of the Patent with claim 7 of the instant application shows the following:

Instant Application: 16,090,923
US Patent No. 10,646,971
The transport device according to claim 1,
Transport device according to claim 1,
designed such that an interlocking and/or frictional connection can be established between a part of the object carrier element and a part of the object carrier.
wherein the at least one dog element is configured such that an interlocking and/or frictional connection can be established between a part of the at least one object carrier element and a part of the object carrier, and/or the at least one retaining element is configured such that an interlocking and/or frictional connection can be established between a part of the object carrier element and a stationary part.


Since the narrower subject matter of the Patent claim anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2 and 6-8, use of the phrases “designed such that” and “designed to” renders the claims indefinite because it is unclear what limiting scope the phrases on the claims. It is unclear if “designed” it intended to be interpreted as a step to be performed (i.e., a method step) or if it is to be interpreted in a manner similar to “configured”. 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as well as double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations. Claim 1 recites limitations related to the structure of the transport device, specifically a dog element  the at least object carrier element is assigned a dog element that can move together with the object carrier and can move between an active state, in which relative movement between the object carrier element and object carrier is 
Kurata (JP H0812064) discloses a transporting device (Figure 5) comprising an object carrier (element 11) on which a plurality of object carrier elements (elements 21-23) arranged on the carrier to be able to move in successive cycles, a drive unit (see paragraph 004, ll. 4 “rotary element”) for driving the object carrier, with the plurality of object carrier elements on the object carrier is arranged to be displaceable relative to the object carrier in the direction of the movement path (see paragraph 004, ll. 6-7 where the prior art states that elements 21-23 “slide” in the upper surface of element 11), and stationary retaining element (elements 50 and 50a/b) in order to hold plurality of object carrier elements during operations. However, the prior art fails to disclose a dog element  the at least object carrier element is assigned a dog element that can move together with the object carrier and can move between an active state, in which relative movement between the object carrier element and object carrier is prevented, and an inactive state, in which relative movement between the object carrier element 
Garetto (US Patent no. 3,647,043) discloses a transporting device (Figures 1-2) for transporting objects from workstation to workstation (elements 9/10) with an object carrier (element 29) moving in successive cycles with a plurality of object carrier elements (elements 16/17) arranged circumferentially distributed and movable relative to the object carrier, and a drive unit (element 46) for driving the object carrier. However, the prior art fails to disclose a dog element  the at least object carrier element is assigned a dog element that can move together with the object carrier and can move between an active state, in which relative movement between the object carrier element and object carrier is prevented, and an inactive state, in which relative movement between the object carrier element and object carrier is permitted, and an actuation unit for actuating the at least one dog element and the at least one retaining element is provided and a control unit for the actuation unit is provided, the control unit being designed such that, in some cycles of the successive cycles, the dog element assumes an active state and the retaining element assumes an inactive state such that the at 
Krauss (US Pub. No. 2012/0090954) discloses a transporting device (Figure1 element 10) for transporting objects (element 1) from work station to work station (elements 22/23), with an object carrier (element 15) moving in successive cycle with a plurality of object carrier elements (elements 17). However, the prior art fails to disclose a dog element  the at least object carrier element is assigned a dog element that can move together with the object carrier and can move between an active state, in which relative movement between the object carrier element and object carrier is prevented, and an inactive state, in which relative movement between the object carrier element and object carrier is permitted, and an actuation unit for actuating the at least one dog element and the at least one retaining element is provided and a control unit for the actuation unit is provided, the control unit being designed such that, in some cycles of the successive cycles, the dog element assumes an active state and the retaining element assumes an inactive state such that the at least one object carrier element is carried along by the object carrier and moved from work station to work station, and, in some cycles of the successive cycles, the dog element assumes an inactive state and the retaining element assumes an active state such that the at least one object carrier element remains at a work station.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/09/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723